IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. PD-1291-18


                        THE STATE OF TEXAS, Appellant

                                           v.

                             MARTIN RIVERA LOPEZ


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTH COURT OF APPEALS
                           BEXAR COUNTY


      RICHARDSON, J. delivered the opinion of the Court, in which KELLER, P.J.,
and HERVEY, NEWELL, WALKER, SLAUGHTER, and MCCLURE, JJ., joined. YEARY
and KEEL, JJ., concurred in the result.


                                      OPINION

      Can a four-month delay be enough to violate a defendant’s right to a speedy trial in

a misdemeanor case? We hold that in this case it cannot. Appellee Martin Rivera Lopez

spent 112 days in jail on a felony charge pursuant to Texas Penal Code Section 22.04(a)

that was reduced after 85 days to a Class A misdemeanor pursuant to Texas Penal Code
                                                                                              2

Sections 22.01(a)(3) and 22.01(c)(1). After the trial court granted Appellee’s motion for

speedy trial and dismissed the case, the State appealed. The court of appeals considered the

four factors articulated by the Supreme Court in Barker v. Wingo – length of delay, reasons

for delay, defendant’s assertion of the right, and prejudice to the defendant – and upheld

the trial court’s dismissal. See Barker v. Wingo, 407 U.S. 514, 530-32 (1972); State v.

Lopez, 563 S.W.3d 409 (Tex. App. – San Antonio 2018, pet. granted). But a complete

review of the brief hearings that took place at the trial court suggests the following: (1) that

counsel for Appellee requested an improper remedy – asking for a speedy trial while

simultaneously acknowledging Appellee’s incompetence and asking for a dismissal 112

days after his arrest (both at the bench and in the speedy trial motion he filed), and (2) that

the second visiting trial judge exceeded her authority by granting that motion and then

dismissing the case. It is clear that during the “non-evidentiary” hearing on August 8,

2017, 1 state statutes and precedent were not followed, and some of the factual and legal

assertions were inaccurate. Accordingly, based on our independent review of the record

and the unique circumstances in this case, we reverse.

                                       BACKGROUND

           Appellee was arrested on April 18 pursuant to a felony complaint for the offense of

causing bodily injury to an elderly person. See TEX. PENAL CODE § 22.04(a). Trial counsel

was appointed on May 12, and following pre-indictment hearings on June 21 and July 7 in

the 144th District Court, counsel received a 75-day notice pursuant to Article 17.151 of the

Texas Code of Criminal Procedure on July 2. The notice stated that Appellee had been in



1
    All dates herein refer to 2017.
                                                                                             3

custody for 75 days awaiting indictment, and he was entitled to a personal recognizance

bond or reduced bail if the State was not ready for trial within 90 days. On July 12, five

days before the 90-day deadline, the State, using its prosecutorial discretion, dismissed the

felony charge and filed an information for a Class A misdemeanor assault against Appellee

for the offense of intentionally or knowingly causing offensive or provocative physical

contact to Maria Lopez, an elderly person. See TEX. PENAL CODE §§ 22.01(a)(3) &

22.01(c)(1).

       Two county court hearings took place – one on July 20 and one on August 8. Until

the August 8 hearing, there is nothing in the record that reflects Appellee requested or filed

a speedy trial motion at any time. In fact, his speedy trial motion was filed after the hearing

took place on August 8. Appellee’s claims that the State had no case, there was no injury,

and the victim might not cooperate were based on unsworn and unsupported comments

made by counsel for Appellee because there was never an evidentiary hearing during any

of the prior hearings.

       On July 20, 2017 (not July 27, as noted in the court of appeals’ opinion), Appellee

appeared in front of the first visiting judge in County Court #7 to answer to the newly filed

misdemeanor charge. There is no record of that hearing other than the court’s docket sheet

found in the Clerk’s file, but the hearing is mentioned by both the State and Appellee at the

conclusion of the August 8 hearing and in Appellee’s Brief before this Court. In Appellee’s

Brief, he claims that (1) the first visiting trial judge violated Appellee’s rights by not

following Article 17.151 and not immediately releasing him once the case was reduced to

a misdemeanor; and (2) Appellee’s counsel had no notice of a trial setting on August 8.

Specifically, Appellee claims the following:
                                                                                            4

       Finally on August 8, 2017, Appellee’s trial counsel was notified that his
       client was available in the Court without any prior notice of any type of
       hearing. When Trial Counsel entered the Courtroom and approached the
       coordinator, the State of Texas approached the bench and announced ready
       for trial. Neither the Appellee nor his Trial Counsel had any notice of a Trial
       Setting on that date and such notice cannot be shown anywhere in the record.
       Counsel is not attempting to raise any conspiracy that the State/and or the
       Court purposely denied him any notice. The situation at hand and the
       complexity of the matter with no proceeding legal arguments led to that
       result. Appellee immediately filed his Request for Speedy Trial, which he
       had planned on filing on that date.

       Appellee claims in the July 20 hearing that he requested a bond pursuant to Article

17.151(1)(2) and noted in his brief the decision to deny Appellee a bond was “solely made

by the Visiting Judge to that Court” and that the State did not oppose a bond. Other than

the court’s docket sheet entries and the representations by the attorneys from both sides

that a hearing took place on July 20, we do not know for sure if the visiting trial judge

denied Appellee a bond. What is clear is that Appellee was still in custody for the August

8 hearing.

July 20, 2017 Hearing

       What we do know about the short hearing on July 20 based on a review of the briefs,

court docket sheet, and the record of the discussion at the bench during the August 8

hearing (referring to the July 20 hearing) is the following: first, Appellee did not request a

speedy trial during that hearing; and second, Appellee’s competency was sufficiently raised

by both parties such that the first County Court visiting judge ordered that he be evaluated

before the next hearing on August 8. Because we do not have a record of the proceedings,

it is unclear why the first visiting judge did not stay the proceeding consistent with Article

46B.004(d), which states, “[i]f the court determines there is evidence to support a finding

of incompetency, the court, except as provided by Subsection (e) and Article 46B.005(d),
                                                                                             5

shall stay all other proceedings in the case.” TEX. CODE CRIM. PROC. ANN. 46B.004(d).

But he did not resolve any evidentiary matters. The second visiting judge likewise did not

issue a stay consistent with the requirements of that statute.

       The August 8 trial date that Appellee claims “cannot be shown anywhere in the

record” is first listed on the court’s docket sheet on July 21 (the handwriting is difficult to

decipher, but the date is clear) and then again in an entry on July 24 that states “Set for

trial” preceding the date August 8. Again, because there is no record from the first hearing,

we rely on the trial court’s docket entries to determine what might have taken place.

Appellee claims he was illegally denied a bond in that hearing; however, on the Court’s

docket sheet there is an entry marked “7/20/17 Pretrial Release Inmate with PR Bond –

Conditions Mental Health – GPS System, Waive fees, interview for Haven for Hope.”

Further down the same docket sheet is the following “7/24/17 – PR Bond – Waive Fees –

May live at Haven for Hope, Set for trial August 8, 2017.”

August 8, 2017 Hearing

       The next entry on the docket sheet is on August 8 when the second visiting judge

was presiding. Despite his argument that he knew nothing about the setting on that date,

counsel for Appellee specifically stated during that hearing, “[w]e had the case, that day,

set for today.” Despite the entries on the docket sheet that he be evaluated and be released

to Haven for Hope, it is uncontroverted that Appellee was still in custody on August 8,

2017. As a result, we can conclude on August 8 that (1) some notice existed that the case

was set for trial on August 8; (2) the competency evaluation discussed on July 20 did not

take place; (3) Appellee was never admitted to Haven for Hope; and (4) the most logical

explanation for Appellee still being in jail was based on comments made by the second
                                                                                                                   6

visiting judge, who stated during the August 8 hearing: “This man has no place to live.

Because of a prior suicide watch Haven for Hope will not take him.”

         Counsel for Appellee claims in his brief that he had no notice of the August 8

hearing and that the State immediately announced ready for trial. As noted, that is not

consistent with the record before us. Although we can appreciate the fact that the second

visiting judge wanted to move the docket, what occurred can only be described as a

confusing hearing that included off-the-record conversations and unclear rulings that failed

to follow our statutes and existing case law. The chronology is as follows: The hearing

started with the trial judge asking Appellee a series of questions regarding his competency,

wherein he seemed to be responsive and answered all questions in an intelligent manner.

The trial judge then went off the record, so we do not know what took place. Once back on

the record, counsel for Appellee immediately asserted his right to a speedy trial (with no

motion filed), demanded a dismissal of the charges, and stated “I will file the official

paperwork this afternoon as quickly as possible.” The State responded by properly (1)

requesting notice (the record reflects Appellee’s attorney had not even filed such a motion);

(2) announcing ready for trial; and (3) reminding the Court of the competency issues and

concerns they had agreed upon with Appellee. 2

         At that point, the trial court immediately granted Appellee’s speedy trial motion and

ordered the parties to trial, but did not rule on the dismissal. Counsel for Appellee then told

the court that he was ready for trial (which appeared untrue), but both he and the State had


2
  We note that counsel for Appellee admitted on the record that he did not think his client was competent to stand
trial or take a plea and included that in his formal written motion for speedy trial. In other words, counsel for
Appellee asked for a speedy trial while acknowledging his client was incompetent. A lawyer can’t have his cake and
eat it, too, by demanding a speedy trial, then having it granted, only to change his mind because the State announced
ready, and then request a dismissal because his client was incompetent.
                                                                                          7

concerns about Appellee’s competency. The trial judge then asked Appellee if he was

competent. He responded that he was competent and was ready to go to trial. With nothing

further from either side, the trial judge sua sponte stated “But I am going to overrule you.

I am granting the speedy trial motion and I am dismissing the case” and then went off the

record, so once again we don’t know what took place.

       Counsel for Appellee then pointed out that if the court ordered a competency

evaluation, “that would take another month and he would be in jail for a full year.” At that

stage of the case, Appellee had served 112 days in jail. Our caselaw is clear that delays

related to competency evaluations do not count against the State. See Hull v. State, 699

S.W.2d 220, 221-22 (Tex. Crim. App. 1985).

       Nonetheless, after this exchange between the lawyers, the trial judge declared that

Appellee “has spent the equivalent of a year in jail if you are giving him two for one. He

is not competent. We can’t try this case. . . .I am going to grant your motion for speedy

trial, and I am going on the record saying State you’re right. This is something we need to

take care of in Court and the Court has no means to take care of it. We can’t try him. It’s

just not right to leave him in jail” and proceeded to dismiss the case. The State then

properly objected one more time to the form of relief being granted, which was followed

with another discussion from the bench wherein the trial court stated, “I can’t determine

his competency, but obviously based on what his attorney has projected to us, he’s not

competent, but I am not a health care professional.” By the end of the hearing, counsel for

Appellee had twice stated his client was incompetent; the State had announced ready; and

the judge had twice gone off the record, three times stated that Appellee was incompetent,

one time stated that the State was correct, and ultimately dismissed the case.
                                                                                           8

       The court of appeals affirmed the trial court’s decision to dismiss the case on speedy

trial grounds.. The precedent set by the court of appeals’ published opinion allows a

defendant to claim he has been presumptively prejudiced by the State’s failure to provide

a speedy trial far sooner than any standard this Court has ever recognized, even though the

State announces ready for trial and has not been served with a speedy trial motion. The

court of appeals relied heavily on both a 1979 Louisiana Supreme Court opinion and a

Texarkana court of appeals opinion. See Lopez, 563 S.W.3d at 420-22; Gray v. State, 257

S.W.3d 825, 827-29 (Tex. App. – Texarkana 2008, pet. ref’d); State v. Reaves, 376 So.2d

136, 138 (La. 1979). The Louisiana case is not on point, and even if it were, we owe no

deference to another state’s high court opinion as we analyze our own statutes related to

competency to stand trial. See Reaves, 376 So.2d at 138. The Texarkana court of appeals

opinion is likewise not on point; there, the trial court concluded the defendant was

competent, so no hearing was necessary – the complete opposite of this case. Gray, 257

S.W.3d at 827-29. Based on our review of the record and our analysis of Texas law, we

reverse and vacate the decision of the court of appeals.

                                       ANALYSIS

       The Sixth Amendment to the United States Constitution guarantees the accused in

a criminal prosecution the right to a speedy trial. Hopper v. State, 520 S.W.3d 915, 923

(Tex. Crim. App. 2017) (citing U.S. CONST. amend. 6; Vermont v. Brillon, 556 U.S. 81,

89, 129 S.Ct. 1283 (2009)). The Texas Constitution provides the same guarantee. TEX.

CONST. art. 1, § 10. As this Court has explained and the court of appeals here reiterated, an

evaluation of a speedy trial claim includes a consideration of “the length of delay, the

reasons for delay, to what extent the defendant has asserted his right, and any prejudice
                                                                                            9

suffered by the defendant.” Hopper, 520 S.W.3d at 924 (citing Barker v. Wingo, 407 U.S.

514, 530-32 (1972)). Moreover, “[t]he length of delay is, to some extent, a triggering

mechanism, so that a speedy trial claim will not even be heard until passage of a period of

time that is, on its face, unreasonable in the circumstances.” Dragoo v. State, 96 S.W.3d

308, 313 (Tex. Crim. App. 2003).

Standard of Review

       We apply a bifurcated standard of review: an abuse of discretion standard for the

factual components and a de novo standard for the legal components. See State v. Munoz,

991 S.W.2d 818, 821 (Tex. Crim. App. 1999). To be clear, while an evaluation of the

Barker factors includes fact determinations and legal conclusions, “the balancing test as a

whole is a purely legal question that we review de novo.” Balderas v. State, 517 S.W.3d

756, 767-68 (Tex. Crim. App. 2016) (citing Johnson v. State, 954 S.W.2d 770, 771 (Tex.

Crim. App. 1997). Because the State did not request findings of fact and conclusions of

law, we imply all findings necessary to support the trial court’s ruling if those findings are

supported by the record. See Balderas, 517 S.W.3d at 767-68.

Length of Delay

       In its first ground for review, the State asserts that the court of appeals erred by

concluding that the 112-day delay was presumptively prejudicial. “Presumptive prejudice”

“simply marks the point at which courts deem the delay unreasonable enough to trigger

[further] enquiry.” State v. Munoz, 991 S.W.2d at 821-22. To be clear, the length of delay

is a “triggering mechanism” for analysis of the other Barker factors, and a court does not

engage in the complete analysis unless a defendant alleges that “the interval between

accusation and trial has crossed the threshold dividing ordinary from ‘presumptively
                                                                                           10

prejudicial’ delay.” Doggett v. U.S., 505 U.S. 647, 651-52 (1992). We measure the delay

from the time the defendant is formally accused or arrested to the time of trial. See U.S. v.

Marion, 404 U.S. 307, 320-21 (1971).

       There is “no constitutional basis for holding that the speedy trial right can be

quantified into a specified number of days or months.” Barker, 407 U.S. at 523. Indeed,

the length of delay that will provoke an inquiry into the speedy trial factors “is necessarily

dependent upon the peculiar circumstances of the case.” Zamorano v. State, 84 S.W.3d

643, 648-49 (Tex. Crim. App. 2002) (quoting Barker, 407 U.S. 530-31). Such

circumstances may include the nature of the charged offense, and whether the defendant

can make bail or must await trial while confined in jail. See Barker, 407 U.S. at 519-20.

And “the delay that can be tolerated for an ordinary street crime is considerably less than

for a serious, complex conspiracy charge.” Id. at 531. Deliberate delay to hamper the

defense weighs heavily against the State, while more neutral reasons like negligence or

overcrowded courts weigh against the State but less heavily. Hopper, 520 S.W.3d at 924.

       Although “[t]here is no set time element that triggers the analysis,” Cantu v. State,

253 S.W.3d 273, 281 (Tex. Crim. App. 2008), this Court and the courts of appeals have

provided guidance. Generally, a delay of eight months to a year, or longer, is presumptively

prejudicial and triggers a speedy trial analysis. Shaw v. State, 117 S.W.3d 883, 889 (Tex.

Crim. App. 2003); Harris v. State, 827 S.W.2d 949, 956 (Tex. Crim. App. 1992). In felony

sexual assault cases, this Court has held that a four-month delay is not sufficient while a

seventeen-month delay is. Phillips v. State, 650 S.W.2d 396, 399 (Tex. Crim. App. [Panel

Op.] 1983) (concluding 17-month delay in rape prosecution was presumptively

prejudicial); Pete v. State, 501 S.W.2d 683, 687 (Tex. Crim. App. 1973) (concluding no
                                                                                            11

presumption of prejudice where defendant was charged with rape, incarcerated on a

burglary conviction, and tried 4 months later).

       In this case, from the time of his arrest to the August 8, trial date, Appellee had been

in jail for almost four months. Appellee was charged first with a felony which the State

refiled as a Class A misdemeanor. See TEX. PENAL CODE §§ 22.04(a), 22.01(a)(3),

22.01(c)(1). Appellee’s pretrial incarceration was 112 days. The State declared it was ready

to proceed on the same day counsel for Appellee first requested a speedy trial. Considering

the totality of the circumstances, 112 days is not an extraordinary amount of time under

Barker v. Wingo. Although the court of appeals counted potential future delays due to

Appellee’s competency and the necessity of a competency evaluation in its consideration

of length of delay, such delays would not have been the fault of the State. See Hull v. State,

699 S.W.2d at 222; State v. Lopez, 563 S.W.3d 409, 421-23 (Tex. App. – San Antonio

2018, pet. granted). Based on the particular facts presented on this record, we hold that the

delay here was not presumptively prejudicial and was thus insufficient to trigger an analysis

of the remaining Barker factors. Moreover, even if the first Barker factor had been

triggered, we conclude the trial court erred.

Reasons for the Delay

       The State asserts in its second ground for review that the court of appeals erred by

concluding the State was responsible for the delay. In considering reasons for delay, the

State carries the burden of justifying the delay. Cantu, 253 S.W.3d at 280. While valid

reasons for delay do not weigh heavily against the State, bad-faith delays do. Id. A more

neutral reason, like negligence, will weigh less heavily. Id. And an absence of an assigned
                                                                                           12

reason will be considered “neither a deliberate attempt on the part of the State to prejudice

the defense nor a valid reason for the delay.” Dragoo, 96 S.W.3d at 214.

       Here, the delay constituted a 112-day period from Appellee’s arrest to his August 8,

2017 trial date. The 112-day period from arrest to trial date was not a bad-faith delay.

Rather, it was a reasonable delay based on the State’s discretion to dismiss Appellee’s

felony assault charge and refile it as a misdemeanor. In the trial court, the State and

Appellee disagreed over whether there was evidence showing Appellee’s mother suffered

a bodily injury that would support a felony charge, but as we have pointed out there was

no evidentiary hearing to support any of the factual claims asserted by Appellee. We

disagree with the court of appeals that the trial court could have impliedly found that the

State’s decision to file a felony charge was negligent. As the State pointed out in its brief,

the only statements supporting this conclusion were unsworn statements by counsel for

Appellee and thus not competent evidence. See Gonzalez v. State, 435 S.W.3d 801, 811

(Tex. Crim. App. 2014) (holding that counsel’s statements without personal knowledge are

not evidence); State v. Guerrero, 400 S.W.3d 576, 585 (Tex. Crim. 2013) (concluding trial

counsel’s statements may only be considered if based on first-hand knowledge).The State

here simply exercised its discretion and filed what it deemed to be the most appropriate

charge based on the evidence it had collected.

       We note that the court of appeals also considered potential future delays due to

questions about Appellee’s competency in its evaluation of the second Barker factor. But,

as we have indicated, such delays do not count against the State. See Hull, 699 S.W.2d at

222; Lopez, 563 S.W.3d at 421-23. The record does not support an inference against the
                                                                                             13

State regarding future delay. Thus, we conclude in the State’s favor on its second ground

for review.

Defendant’s Assertion of the Right

       In its third ground for review, the State argues there is “no evidence” of Appellee

asserting the right to a speedy trial. A defendant’s “assertion of his speedy trial right is

entitled to strong evidentiary weight in determining whether the defendant is being

deprived of the right.” Zamorano, 84 S.W.3d at 651. As the State pointed out and the court

of appeals acknowledged, typically filing for dismissal weakens a speedy-trial claim

because it suggests a desire to have no trial instead of speedy one. See Cantu, 253 S.W.3d

at 283. But “in some cases, defense counsel may legitimately feel that a long delay has

caused a client so much prejudice that dismissal is warranted, even if the State is belatedly

ready to move promptly.” Phillips, 650 S.W.2d at 401. “Each case must turn on its own

facts, and the particular relief a defendant seeks is but one factor to consider.” Id.

       Here, the trial date was set for August 8, and Appellee asserted his right to a speedy

trial on that same date, first by orally asserting his right and also by filing a written Motion

for Speedy Trial after the hearing, all the while conceding his client was incompetent. The

record supports the fact that he did not deliberately fail to request a speedy trial. At the

same time, though, the State announced ready for trial. Only then did counsel for Appellee

move to dismiss. Thus, although Appellee technically requested a speedy trial, his request

appears disingenuous, because he conceded at the onset his client was incompetent. Thus,

we find in favor of the State on its third ground for review.

Prejudice to the Defendant
                                                                                            14

       The fourth Barker factor examines whether and to what extent the delay has

prejudiced the defendant. We did not grant on this point of error and thus do not include it

in our analysis.

Balancing the Factors

       We have evaluated the first three factors set out in Barker v. Wingo and conclude

they weigh in favor of the State. The record does not support the trial court’s implied

finding that the delay here violated Appellee’s constitutional right to a speedy trial.

                                      CONCLUSION

       The facts here are not typical. The State used its discretion to dismiss a felony charge

and instead file a Class A misdemeanor charge against Appellee. A visiting trial judge

ordered a competency evaluation that – for reasons that are not clear on this record – failed

to take place between July 20 and August 8. When counsel for Appellee moved for speedy

trial, the State announced ready in front of the second visiting judge. But the second visiting

judge then stated Appellee was incompetent, and rather than staying the case, which was

statutorily required, went on to dismiss it. The limited record before us shows that Appellee

was incarcerated for 112 days, but is void of any support for the trial court’s implied finding

that the delay here violated Appellee’s constitutional right to a speedy trial. Our evaluation

of the Barker factors leads us to conclude that the delay here did not violate Appellee’s

constitutional right to a speedy trial. Accordingly, we reverse the decision of the court of

appeals and remand to the trial court for further proceedings consistent with this opinion.

FILED:        SEPTEMBER 29, 2021

PUBLISH